 


 HR 4766 ENR: Esther Martinez Native American Languages Preservation Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 4766 
 
AN ACT 
To amend the Native American Programs Act of 1974 to provide for the revitalization of Native American languages through Native American language immersion programs; and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Esther Martinez Native American Languages Preservation Act of 2006.  
2.Expansion of program to ensure the survival and continuing vitality of native american languagesSection 803C of the Native American Programs Act of 1974 (42 U.S.C. 2991b–3) is amended— 
(1)in subsection (b)— 
(A)in paragraph (5) by striking and at the end, 
(B)in paragraph (6) by striking the period at the end and inserting ; and, and 
(C)by adding at the end the following: 
 
(7) 
(A)Native American language nests, which are site-based educational programs that— 
(i)provide instruction and child care through the use of a Native American language for at least 10 children under the age of 7 for an average of at least 500 hours per year per student; 
(ii)provide classes in a Native American language for parents (or legal guardians) of students enrolled in a Native American language nest (including Native American language-speaking parents); and 
(iii)ensure that a Native American language is the dominant medium of instruction in the Native American language nest; 
(B)Native American language survival schools, which are site-based educational programs for school-age students that— 
(i)provide an average of at least 500 hours of instruction through the use of 1 or more Native American languages for at least 15 students for whom a Native American language survival school is their principal place of instruction; 
(ii)develop instructional courses and materials for learning Native American languages and for instruction through the use of Native American languages; 
(iii)provide for teacher training; 
(iv)work toward a goal of all students achieving— 
(I)fluency in a Native American language; and 
(II)academic proficiency in mathematics, reading (or language arts), and science; and 
(v)are located in areas that have high numbers or percentages of Native American students; and 
(C)Native American language restoration programs, which are educational programs that— 
(i)operate at least 1 Native American language program for the community in which it serves; 
(ii)provide training programs for teachers of Native American languages; 
(iii)develop instructional materials for the programs; 
(iv)work toward a goal of increasing proficiency and fluency in at least 1 Native American language; 
(v)provide instruction in at least 1 Native American language; and 
(vi)may use funds received under this section for— 
(I)Native American language programs, such as Native American language immersion programs, Native American language and culture camps, Native American language programs provided in coordination and cooperation with educational entities, Native American language programs provided in coordination and cooperation with local universities and colleges, Native American language programs that use a master-apprentice model of learning languages, and Native American language programs provided through a regional program to better serve geographically dispersed students; 
(II)Native American language teacher training programs, such as training programs in Native American language translation for fluent speakers, training programs for Native American language teachers, training programs for teachers in schools to utilize Native American language materials, tools, and interactive media to teach Native American language; and 
(III)the development of Native American language materials, such as books, audio and visual tools, and interactive media programs., 
(2)in subsection (c)— 
(A)in paragraph (5) by striking and at the end, 
(B)in paragraph (6) by striking the period at the end and inserting ; and, and 
(C)by adding at the end the following: 
 
(7)in the case of an application for a grant to carry out any purpose specified in subsection (b)(7)(B), a certification by the applicant that the applicant has not less than 3 years of experience in operating and administering a Native American language survival school, a Native American language nest, or any other educational program in which instruction is conducted in a Native American language., and 
(3)in subsection (e)(2) by inserting before the period the following: , except that grants made under such subsection for any purpose specified in subsection (b)(7) may be made only on a 3-year basis. 
3.DefinitionSection 815 of the Native American Programs Act of 1974 (42 U.S.C. 2992c) is amended— 
(1)by redesignating paragraphs (1) through (6) as paragraphs (2) through (7), respectively, and 
(2)by inserting before paragraph (2), as so redesignated, the following: 
 
(1)average means the aggregate number of hours of instruction through the use of a Native American language to all students enrolled in a native language immersion program during a school year divided by the total number of students enrolled in the immersion program;. 
4.Authorization of appropriations for program to ensure the survival and continuing vitality of native american languagesSection 816(e) of the Native American Programs Act of 1974 (42 U.S.C. 2992d(e)) is amended by striking 1999, 2000, 2001, and 2002 and inserting 2008, 2009, 2010, 2011, and 2012. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
